AGREEMENT OF LEASE

 

between

 

SOUTHERN AFRICAN LANDMARK PROPERTIES CC

CC No 2009/132464/23

 

and

 

SURE PURE MARKETING SA Pty Ltd Reg No 2007/031989/07

 

Prepared by:

 

LARRY HESTER ATTORNEYS

Tannery Park

21 Belmont

Road

Rondebosch

 

 

 

 

1.INTERPRETATION

 

1.1In this agreement, unless the context otherwise indicates or requires, the
following words will have the meaning assigned to each respectively as follows:

 

1.1.1"lessor" means Southern African Landmark Properties CC; care of CAJ
Davenport, Josephine Mill, 13 Boundary Road, Newlands;

 

1.1.2"lessee" means SURE PURE (Pty) Ltd (Co. Reg. No 2007/031989/07) care of the
premises;

 

1.1.3"property" means Josephine Mill, situated at 13 Boundary Road, Newlands;

 

1.1.4"premises" means the entire first floor of the property, as depicted on
Annexure “A” hereto;

 

1.1.5"occupation date" and "commencement date" means 1st June 2014;

 

1.1.6"lease term" means a period of 1 year from the commencement date, to 31st
May 2015;

 

1.1.7"sole permitted use" means office usage;

 

1.1.8"buildings" means the buildings constructed on the property;

 

1.1.9"head lease" means the head lease concluded between the owner of the
property being the Historical Society and the lessor;

 

1.1.10"lease" means this lease;

 

1.1.11"rental" means the rental payable in terms of clause 3 hereunder.

 

2

 

 

1.2Words which signify or denote one gender shall include the other gender, a
natural person shall include an artificial person and vice versa, and the
singular shall include the plural and vice versa.

 

1.3The headings to paragraphs in this agreement are inserted for convenience
only, and shall not be used in interpreting the provisions hereof.

 

2.LEASE

 

2.1The lessor hereby lets to the lessee which hires the premises in
consideration for the rental for the lease period on the terms and conditions of
this lease.

 

2.2The lessee will be entitled to utilise the entrance area and the stairs of
the building in order to gain access to the premises, which use will be enjoyed
jointly with other persons. No advertising will be permitted on the outside of
the building, nor in the entrance lobby.

 

3.RENTAL AND RENEWAL

 

3.1The lessee shall pay rental to the lessor in the total sum of R 18,000
(eighteen thousand rand) excluding VAT, per month, payable monthly in advance on
the first day of each and every month, without set-off or deduction, at such
address or account as the lessor may advise the lessee in writing from time to
time. Pro rata rental for portions of a month will apply where applicable.

 

3.2The rent will escalate at 10% for the second year of the lease should the
lessee opt to renew the lease.

 

3.3The lessee will be liable for the cost of electricity and water consumed by
the lessee and a share of fire security, sewerage levy and cleaning services and
consumables relating to common areas plus VAT thereon pro rata to the square
meterage of the premises in relation to that of the remainder of the building,
but excluding the restaurant.

 

3

 

 

3.4The Lessor hereby grants the Lessee an option to renew the Lease for a
further period of ONE year on the same terms and conditions as are contained
herein, provided that that the Lessee advises the Lessor in writing at least
THREE (3) calendar months prior to the expiration of the first ONE year period
of this lease that it intends to exercise this option and provided further that
the Lessee is not in breach of any provision of this Lease, both at the date of
exercise of the option to renew, and at the last day of the first year of the
Lease.

 

4.LESSORS OBLIGATIONS

 

The lessor will at its cost:

 

4.1provide the day-to-day cleaning and general maintenance requirements of the

 

property;.

 

4.2procure that the electricity and water supply on the premises is maintained
and repaired when necessary;

 

4.3install a cold water supply and basin waste drainage point in a suitable
position to permit the lessor to install a temporary and removable kitchenette.

 

5.LESSEE'S GENERAL OBLIGATIONS

 

The lessee will:

 

5.1not use the premises for any purpose other than the sole permitted use of the
premises without the prior written consent of the lessor;

 

5.2not do or suffer to be done anything which might damage the premises, the
property or any of the improvements on the property or do anything which might
increase the risk of fire in the premises, the property or the improvements on
the property;

 

5.3abide by and comply with such governmental, provincial, municipal or other
laws, ordinances, regulations or bye-laws as may be applicable or become
applicable to the premises and the lessee's activities thereon;

 

4

 

 

5.4not affix or paint any advertising sign on the exterior of the windows,
doors, roof or any other part of the premises without the prior written consent
of the lessor, and in conformity to the building signage design

 

5.5be deemed to have accepted the premises the fixtures, fittings, appliances
and equipment in good order and condition, and the lessee shall have no claim
against the lessor for any defect which may be found therein;

 

5.6not do anything in the premises or permit or cause anything to be done which
in the reasonable opinion of the lessor constitutes a nuisance or may cause
inconvenience to or in any way affect the peace and comfort of any other person;

 

5.7not be entitled to withhold, delay or abate payment of any amounts due to the
lessor in terms of this lease by reason of any breach or alleged breach of their
obligations hereunder;

 

5.8not be entitled to undertake any improvements to the premises other than as
agreed in writing by the lessor;

 

5.9not store nor allow to be stored on the premises, any goods of a potentially
hazardous nature.

 

5.10the lessee and all of the staff employed by the lessee shall explicitly not
be entitled to utilise the parking situated along Boundary Road, which will
primarily be utilised by persons visiting the restaurant and museum situated in
the building.

 

5.11keep the premises, including the windows inside and outside and the areas
around the premises, in a clean and tidy condition to the reasonable
satisfaction of the lessor.

 

5

 

 

5.12not do or omit to do anything or keep in or on the Premises anything or
allow anything to be done or kept in or on the Premises which in terms of any
fire insurance policy held from time to time by the Lessor in respect of the
Building and/or the Premises may not be done or kept therein, or which may
render any policy(ies) void or voidable and the Lessee shall comply in all
respects with the terms of any such policy(ies), provided that if any premium
payable in respect of any such policy(ies) is increased, (a) by reason of the
nature or scope of the business which the Lessee carries on in the Premises in
terms of this lease; or (b) as a result of the Lessee not complying with the
aforesaid provisions; then without prejudice to any other rights which the
Lessor may have as a result of that breach, the Lessee shall on demand refund to
the Lessor the amount of that additional premium.

 

6.ACCESS TO PREMISES

 

The lessor personally or through its duly authorised officers or agents will
upon reasonable notice, have the right to enter the premises in order to view
the state and condition thereof and to satisfy itself that the terms and
conditions of this lease are being duly observed.

 

7.SUB-LETTING AND ASSIGNMENT

 

7.1Any further sub-letting of any space within the premises will be subject to
the express consent of the lessor.

 

8.BREACH OF LEASE

 

8.1If the lessee:

 

8.1.1fails to pay any rent or any other amount falling due on due date;

 

8.1.2commits any other breach of the lease and fails to remedy such other breach
within seven days after the delivery of a written notice to the premises
requiring it to do so:

 

6

 

 

the lessor shall have the right:

 

8.1.3to forthwith to cancel the lease and to resume possession of the premises,
but without prejudice to its claim for arrears of rent and other amounts owing
hereunder or for damages which it may have suffered by reason of the lessee's
breach of contract ; or

 

8.1.4to enforce compliance by the lessee of all of its obligations under this
lease.

 

The lessor shall not be obliged, before exercising its rights to cancel the
lease under this clause, to give any notice for a particular breach by the
lessee more than three times during the currency of this lease.

 

8.2If the lessor cancels the lease and the lessee disputes the right to cancel
and remains in occupation of the premises, the lessee shall, pending settlement
of any dispute either by negotiation or litigation, continue to pay (without
prejudice to his rights) an amount equivalent to the monthly rent and other
charges provided for in the lease monthly in advance on the first day of each
month and the lessor shall be entitled to accept and recover such payments, and
the acceptance thereof shall be without prejudice to and shall not in any way
whatsoever affect the lessor's claim of cancellation then in dispute. If the
dispute is resolved in favour of the lessor, the payments made and received in
terms of this paragraph shall be deemed to be amounts paid by the lessee on
account of damages suffered by the lessor by reason of cancellation of the lease
or the unlawful holding over by the lessee.

 

8.3The lessee shall be deemed to have consistently breached the conditions of
the lease so as to entitle the lessor to exercise its rights in terms of clause
8.1 above, should three or more notices have been sent to the lessee in terms of
such clause for the same reason.

 

7

 

 

9.ALTERATIONS AND ADDITIONS

 

9.1The lessee will not make any alterations or additions of any nature
whatsoever to the premises without the lessor's prior written consent and will
not at any time have any claim against the lessor for improvements effected to
the premises.

 

9.2If consent is given by the lessor in terms of clause 9.1 then, during the
currency of this lease, such improvements shall not be removed or altered by the
lessee and upon the expiration or earlier termination of the lease, the said
alterations, additions and improvements shall be and become the lessor's
property and no compensation shall be paid by the lessor.

 

9.3If the lessee effects any alterations and additions to the premises without
the lessor's prior written consent, the lessor will, without prejudice to its
other rights, be entitled to deem that such consent has been given and to
exercise its rights in terms of clause 9.2.

 

10.EXCLUSION OF WARRANTIES

 

10.1The lessor does not warrant, and this lease is not made on the basis:

 

10.1.1that the premises are or will at any time be fit for the purpose for which
they are let; or

 

10.1.2that the lessee will be granted licences or permits in respect of the
premises for the conduct of any business or for any other type of use, or that
such license or permit will be renewed from time to time;

 

10.2The lessee acknowledges that it is aware of all of the zoning particulars of
the building, the property and the premises. Where the Cape Town City Council
may issue any notice or do anything which may affect or deprive the lessee of
use of the premises as proposed by the lessee, the lessee will have no claim
against the lessor in that regard, and hereby indemnifies the lessor against any
loss or claim the lessor may suffer by reason of such notice or action by the
City Council or otherwise. The lessor will in these circumstances, assist the
lessee to procure the approvals or consents of the City Council, where possible,
by means of written applications, documentation and similar means.

 

8

 

 

11.ACCESS, TOILETS AND KICHENETTE

 

11.1The lessor will provide the lessee with keys to the building and the
premises, and the lessee will have the right of access to the premises at all
times without restriction. The lessor will respect the lessee's right to privacy
and confidentiality in the premises.

 

11.2The lessee will have access to the premises by the main entrance adjacent to
Mill House, via the common entrance and up the common stairs.

 

11.3The lessee will be entitled to the shared use of the common toilet on the
first floor landing.

 

11.4The lessee will be provided with the plumbing needed to install a small
kitchenette on the premises, subject to the consent of the lessor.

 

12.COSTS

 

The costs incurred in the preparation and execution of this lease, including all
attendances incidental thereto will be paid by the lessor.

 

13.IMPROVEMENTS TO PREMISES

 

13.1The existing air-conditioning units will be made available by the lessor for
use by the lessee, in good working order and will thereafter be maintained and
repaired by the lessee at its own cost, and serviced annually by the lessee.

 

13.2The fire alarm serving the premises will be monitored by the lessor.

 

9

 

 

13.3The method of fixing elements of the improvements to the existing walls and
floors, and the method of fixing and supply of wiring, will be subject to the
approval of the lessor.

 

13.4All improvements will be subject to the prior written approval of the Cape
Town Historical Society, and no work will commence unless such approval has been
received.

 

13.5In undertaking at its cost, any such improvements contemplated in this
lease, the lessee will:

 

·at all times use qualified and experienced workmen and good quality materials;

 

·comply precisely with the agreed plans and specifications procure and keep in
place at all times during the work on the improvements sufficient and
appropriate insurance cover against risk of damage to the building and the
tenants therein, the existence of which insurance must be submitted to the
lessor including contractors all risk and/or other liability and indemnity
policies approved by the lessor in writing;

 

·avoid causing damage to all areas of the property and the building and will
make good any such damage so caused.

 

14.DEPOSIT

 

The lessee will on signature of this lease pay to the lessor an amount equal to
two month’s rent net of VAT (R36,000) as a deposit, which will be retained and
utilised by the lessor as security for payment of rent and other charges, or to
fulfil any obligation of the lessee under this lease. After termination of this
lease the lessor will return the deposit to the lessee without interest.

 

15.ASSIGNMENT

 

The lessor will have the right by written notice to assign all of its rights and
obligations under this lease agreement to a third party and the lessee hereby
consents to such assignment.

 

10

 

 

16.NOTICES AND DOMICILIUM

 

16.1The parties hereby choose domicilium citandi et executandi for all purposes
under this agreement at the addresses set out in clause 1 above.

 

16.2Any notice to any party shall be addressed to it at its domicilium aforesaid
and either be sent by facsimile or be delivered by hand. In the case of any
notice:

 

16.2.1delivered by hand, it shall be deemed to have been received, unless the
contrary is proved, on the date of delivery, provided such date is a business
day or otherwise on the next following business day;

 

16.2.2sent by facsimile, it shall be deemed to have been received, unless the
contrary is proved by the addressee, within forty-eight hours of transmission.

 

16.3Any party shall be entitled by notice in writing to the others, to change
its domicilium to any other address, provided that the change shall become
effective only fourteen days after service of the notice in question.

 

16.4Notwithstanding the provisions of clause 16.3, in the event that a written
notice or any process is actually received by a party, such receipt shall be
valid for all purposes under this agreement notwithstanding that it was not
received at a party's chosen domicilium.

 

17.SURETYSHIP

 

17.1By his signature to this agreement, the lessee’s representative, Guy Kebble
(I.D. No 6605025203084), hereby acknowledges himself to be truly and lawfully
bound, in his personal capacity, as principal surety for and principal debtor in
solidum with the lessee for the due performance of the lessee’s obligations in
terms hereof.

 

17.2The Suretyship shall be limited in total at any one time to three months net
rental plus three months utility charges.

 

11

 

 

18.GENERAL

 

18.1This document embodies the entire agreement between the parties relating to
the matters dealt with herein and no representations, warranties, undertakings
or promises were made except as incorporated herein, save for the reference to
future agreements by the parties related to improvements.

 

18.2Save as may be contained herein, this agreement is not subject to any
suspensive resolutive or conditions either preventing or postponing the coming
into operation hereof.

 

18.3None of the terms and conditions of this agreement is capable of being
waived, amended, added to or deleted, unless such waiver, amendment, addition or
deletion is reduced to writing and is signed by the parties hereto.

 

18.4The provisions of this agreement shall, as far as is permitted by law, be
binding upon the parties' executors, trustees, curators, liquidators, judicial
managers and other successors in title.

 

18.5No indulgence on the part of any party in exercising any right conferred
upon such party in terms of this agreement shall constitute a waiver or novation
of any such right, nor shall any single or partial exercise of any right
preclude any other or future exercise thereof or the exercise of any other right
under this agreement.

 

12

 

 

DATED at CAPE TOWN on this 20 day of May 2014

 

AS WITNESSES:

 

1.       2. /s/ Derek R. Chittenden

 

SOUTHERN AFRICAN LANDMARK

PROPERTIES CC

 

Herein represented by

 

Derek R. Chittenden (ID No 5712105863083)

 

(Duly authorised hereto)

 

DATED at CAPE TOWN on this 18 day of May 2014

 

AS WITNESSES:

 

1.       2. /s/ Guy Kebble

 

SURE PURE MARKETING SA (PTY) LTD

 

      Herein represented by         Guy Kebble 6605025203084 (ID No )          
    Duly authorised hereto

 

13

 

 

19.LEASE DIAGRAMS AND AREA SCHEDULE

 

[tchart.jpg]

 

Area Schedule – First Floor : 200 square meters

 

14

 